    Case 1:11-cv-00691-LAK-RWL Document 2211 Filed 05/27/19 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 CHEVRON CORPORATION,

                        Plaintiff,
                                                                11 Civ. 0691 (LAK)
            v.

 STEVEN DONZIGER et al.,

                        Defendants.


                                      NOTICE OF APPEAL

         Notice is hereby given that Defendant Steven Donziger appeals to the United States Court

of Appeals for the Second Circuit from the Court’s Memorandum Opinion and Order dated May

23, 2019 (Dkt. 2209) and accompanying Supplemental Judgment (Dkt. 2210).


Dated:    May 27, 2019                       Respectfully submitted,
          New York, New York
                                              s/ Steven Donziger
                                              Steven R. Donziger
                                              245 W. 104th Street, #7D
                                              New York, NY 10025
                                              Tel: (917) 678-3943
                                              Email: sdonziger@donzigerandassociates.com

                                              Pro se
